Title: Bill for Giving the Members of the General Assembly an Adequate Allowance, [12 December 1778]
From: Virginia Assembly
To: 



[12 December 1778]

Whereas it is just that the members of General assembly, delegated by the people to transact for them the legislative business, should, while attending that business, have their reasonable sustenance defrayed, dedicating to the public service their time and labors freely and without account: and it is also expedient that the public councils should not be deprived of the aid of good and able men, who might be deterred from entering into them by the insufficiency of their private fortunes to bear the extraordinary expences they must necessarily incur:
And it being inconsistent with the principles of civil liberty, and contrary to the natural rights of the other members of the society, that any body of men therein should have authority to enlarge their own powers, prerogatives, or emoluments without restraint, the said General assembly cannot at their own will increase the allowance which their members are to draw from the public treasury for their expences while on assembly; but to enable them so to do, an application to the body of the people has become necessary:
And such application having been accordingly made to the freeholders of the several counties, and they having thereupon consented that the said allowance shall be enlarged, and authorized and instructed their members to enlarge the same for themselves and the members of all future assemblies, topounds of nett tobacco by the day for attendance on assembly, and to℔s of like tobacco for every mile they must necessarily travel going to or from the same, together with their ferriages, to be paid in money out of the public treasury at such rate as shall be estimated by the court of appeals at their session next before the meeting of every session of assembly, governing themselves in the said estimate by the worth of the said tobacco, and the competence of the same to defray the necessary expences of travelling and attendance:
Be it therefore enacted by the General assembly by express authority and instruction from the body of the people that the allowance to the several members of the present and of all future general  assemblies shall be ofpounds of tobacco by the day for attendance on the said assemblies,℔s of the like tobacco for every mile they must necessarily travel going to or from the same, together with their ferriages; to be paid to them in money out of the public treasury at such rate as shall be estimated by the court of appeals at their session next before the meeting of each respective session of assembly, governing themselves in the said estimate by the worth of the said tobacco and the competence of the same to defray the necessary expences of travelling and attendance.
